DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/28/2020 which has been entered. Claims 1, 7 and 9-11 have been amended. Claims 3, 5, 6 and 8 have been cancelled. No Claims have been added. Claims 1, 2, 4, 7 and 9-11 are still pending in this application, with Claims 1, 7, 9 and 11 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 2, 4, 7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fotta et al (2006/0159060 A1) in view of Soundar (2016/0212266 A1), and further in view of Schundler (2011/0099176 A1) and Dabush-Dorel et al (2005/0129186 A1). NOTE: Fotta et al (2005/0249209 A1), hereafter referred to as Fotta (’209), is incorporated by reference by Fotta et al (2006/0159060 A1).
As per Claim 1, Fotta teaches a method for blocking calls to restricted numbers from call centers, said method comprising the steps of: connecting an agent with a singular centralized call platform from one of a land line or mobile line or a computer (Abstract; Page 3, Paragraph [0034]; Page 4, Paragraph [0038]; Page 12, Paragraph [0144]); utilizing said centralized call platform to identify said agent (Page 4, Paragraph [0042]).
at a central facility through account specific access. In paragraph [0034], Fotta describes an origin device as being but not limited to a telephone, cellular telephone, or computer. Fotta also indicates other types of communication devices may be utilized such as remote computer terminals. In paragraph [0038], Fotta describes the control unit as residing on the premises of a client, a local exchange carrier, local administration facility, central administration facility, or other remote facility)
(Note: As described by Fotta, the control unit may reside on A [client] or B [local exchange carrier] or C [local administration facility] or D [central administration facility] or E [remote facility]. This supports an interpretation of the central administration facility as the recited singular centralized call platform. The recitation of a singular centralized call platform is a design choice that in the Examiner’s opinion does not significantly impact patentability as a central administration facility is taught by the currently applied art)
(Note: In paragraph [0042], Fotta describes an agent dialing a 1-800 number to reach a central call platform and engaging with an interactive voice response system [IVR] to provide a unique account number with a personal identification number that is authenticated to obtain access. As an alternative automatic number identification [ANI] may be used to identify the remote agent by comparison to records of stored agent identities in the system)
Fotta also teaches enabling said centralized call unit to utilize the centralized call platform with a server connected to a second database in order to compare said telephone number of said selected client with said second telephone number database comprising said restricted telephone numbers (Page 3, Paragraph [0035]); and wherein if said telephone number 
(Note: In paragraph [0035], Fotta describes a plurality of databases – 1) Federal do not call [DNC] lists, 2) State DNC lists, 3) Direct Marketing Association [DMA] list, 4) Wireless DNC list, 5) Other DNC lists. In paragraph [0114], Fotta describes a control unit that prohibits or allows communication establishment based on rules, prohibited number lists, and exception number lists. Following a sequence of clearance checks a decision is made to allow or block the communication attempt)
Fotta further teaches wherein the agents can be in remote geographic areas and dial a telephone number to connect all the agents to a same centralized call platform and to a same database of restricted telephone numbers (1-800 number: Page 3, Paragraph [0034]; Page 4, Paragraph [0042]; Page 5, Paragraphs [0045] – [0048]), and said agents cannot manipulate said same database of restricted telephone numbers and therefore cannot under any case dial a number included in the second database of restricted numbers or prohibited (Page 5, Paragraphs [0045] – [0048]). 
(Note: Both of the Federal as well as the State DNC lists are maintained by Federal and State entities that the agent has no access to and no ability to change as the checks occur at the centralized database. The ability to establish a connection occurs at the control unit of the central database and the agent has no ability to establish a call)
Fotta (‘209) teaches an interactive voice response voice message is sent to said sales agent, indicating that said telephone number is restricted, and said call is ended (Page 9, Paragraphs [0113] and [0116]); and wherein if said telephone number of said selected client is not found within said second database of said restricted telephone numbers, the call to said 530, 532 and 533; Page 9, Paragraphs [0114] – [0116] and [0118]).
(Note: The control unit determines if a call may be placed by comparing the number to be dialed to a plurality of do not call [DNC] lists and applying a rule set. Once the comparisons have been performed and it is found that the call is prohibited; the control unit orders the IVR of the switch to end the communication session with the origin [i.e. the sales agent] and notify the origin that the call is prohibited [i.e. IVR message sent to sales agent])
Fotta (‘209) also teaches a recording of said call is initiated automatically from said centralized call platform based solely on said selected client not being found within said second database of said restricted telephone numbers (Figure 1 – Reference 175; Figure 4 – Reference 430; Column 8, Lines 29-31; Column 14, Lines 25-30; Column 18, Lines 53-56). 
Fotta does not teach permitting said agent to access an option of dialing said centralized call platform and select automatically a telephone number of a client to call, or permitting said agent to manually select said telephone number of a client to call, via a first client database with information of clients and recorded calls made by agents; and wherein said agent may select said telephone number of said selected client from said first client database or from an agent-specific database separate from said first client database.
However, Soundar teaches permitting said agent to access an option of dialing said centralized call platform and select automatically a telephone number of a client to call, or permitting said agent to manually select said telephone number of a client to call, via a first client database with information of clients and recorded calls made by agents (Page 4, Paragraphs [0057] and [0059]; Page 22, Paragraph [0197]); and wherein said agent may select said telephone number of said selected client from said first client database or from an agent-specific 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta with the method as taught by Soundar to enable skilled salespersons to focus on marketing products and services offered by an enterprise by having the tedious process of initiating and contacting decision makers to dedicated dialing agents.
The combination of Fotta and Soundar does not teach said centralized call platform providing to said agent a menu containing a plurality of options to classify said call after conclusion of said call and the agent identifies whether the sale was successful or not, via the interactive voice response; said singular centralized call platform is configured to receive, manage and record calls from a plurality of different call centers.
However, Schundler teaches said centralized call platform providing to said agent a menu containing a plurality of options to classify said call after conclusion of said call and the agent identifies whether the sale was successful or not, via the interactive voice response; said singular centralized call platform is configured to receive, manage and record calls from a plurality of different call centers (Page 4, Paragraph [0060]).
(Note: In paragraph [0060], Schundler describes an agent recording the result of the call through the use of checkboxes/buttons with results including no answer, hanging up, no interest, being a supporter [making a sale/success]. In paragraph [0035], Fotta describes the use of an IVR. In paragraph [0041], Fotta describes an agent dialing a 1-800 number to gain access to the IVR and prompting of an agent to authenticate themselves using DTMF entries. In paragraph [0130], Fotta describes the delivering of an audio message to an agent via an IVR)

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta and Soundar with the method as taught by Schundler to enable an enterprise to identify/contact customers likely to be interested in the enterprises products/services without violating the targeted party’s contact preferences reducing the chance that the targeted party ends their relationship with the enterprise.
The combination of Fotta, Soundar and Schundler does not teach wherein at the conclusion of a connected call an agent is provided the option to make a separate verbal record associated with the call that is separately accessible by a supervisor. However, Dabush-Dorel teaches wherein at the conclusion of a connected call an agent is provided the option to make a separate verbal record associated with the call that is separately accessible by a supervisor (Page 3, Paragraph [0048]; Page 4, Paragraph [0058]).
(Note: In paragraph [0048], Dabush-Dorel describes a system administrator having the ability to search and listen to recordings by date, time, client, agent, type of call bookmark, or comments added to the recorded file. The Examiner is considering recorded file to be the call and the comments added to the recoded file as occurring after the call. In paragraph [0058], Dabush-Dorel indicates that comments provide an agent with an additional opportunity to add context to a specific call)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar and Schundler with the method 
As per Claim 9, the combination of Fotta, Soundar, Schundler and Dabush-Dorel teaches a method for blocking calls to a list of restricted telephone numbers from call centers as described in Claim 1 above. Claim 9 differs from Claim 1 in that Claim 9 recites a client database, with information of clients and any previously recorded calls relating to said telephone number being provided to said agent, when said telephone number is selected; while Claim 1 recites a client database, with information of clients and recorded calls made by agents. It is found to be obvious that an agent would be provided access to prior communications with a targeted party prior to initiating contact with the targeted party so the agent would be familiar with the enterprises relationship with the targeted party.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar and Schundler with the method as taught by Dabush-Dorel to provide a recording system that facilitates the appending of comments and/or notes to an audio recording to provide agents who interact with a particular customer additional context regarding prior transactions a customer had with the enterprise.
As per Claim 10, the combination of Fotta, Soundar, Schundler and Dabush-Dorel teaches permitting said agent to select said telephone number of said selected client from said client database or from an agent-specific database separate from said client database as described in Claim 1 above (Soundar: Page 22, Paragraph [0197] – leads delivered in one or more batches to an agent from a central repository).

As per Claim 11, the combination of Fotta, Soundar, Schundler and Dabush-Dorel teaches a method for blocking calls to restricted numbers from call centers as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar and Schundler with the method as taught by Dabush-Dorel to provide a recording system that facilitates the appending of comments and/or notes to an audio recording to provide agents who interact with a particular customer additional context regarding prior transactions a customer had with the enterprise.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fotta et al (2006/0159060 A1) in view of Soundar (2016/0212266 A1), and further in view of Schundler (2011/0099176 A1) and Dabush-Dorel et al (2005/0129186 A1) as applied to Claim 1 above, and further in view of Fotta et al (2005/0074114 A1), hereinafter referred to as Fotta (‘114). NOTE: Fotta et al (2005/0249209 A1), hereafter referred to as Fotta (’209), is incorporated by reference by Fotta et al (2006/0159060 A1).
As per Claim 2, the combination of Fotta, Soundar, Schundler and Dabush-Dorel teaches the method according to Claim 1; but does not teach wherein: said plurality of options include at least adding said telephone number to said second telephone number database comprising said restricted telephone numbers. However, Fotta (‘114) does teach wherein: said plurality of options include at least adding said telephone number to said second telephone number database 58 and 60; Page 3, Paragraph [0046]; Page 5, Paragraph [0064]).
(Note: Fotta [‘114] describes the use of a database update module that is responsible for the adding and deleting of telephone numbers to and from DNC lists within the databases of DNC servers. Fotta [‘114] also describes the use of function code parameters such as DNC_FN_ADD which adds a telephone number to a DNC list and DNC_FN_REMOVE which removes a telephone number from a DNC list)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar, Schundler and Dabush-Dorel with the method as taught by Fotta (‘114) to ensure that all appropriate measures to ensure that all numbers on a do not call (DNC) list are blocked ensuring effective DNC compliance management and avoid fines for violations.
As per Claim 4, the combination of Fotta, Soundar, Schundler and Dabush-Dorel does not teach wherein: adding said telephone number to said second telephone number database comprising said restricted telephone numbers is accomplished using an interactive voice response system. However, Fotta (‘114) does teach wherein: adding said telephone number to said second telephone number database comprising said restricted telephone numbers is accomplished using an interactive voice response system (Page 7, Paragraph [0101]).
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar, Schundler and Dabush-Dorel with the method as taught by Fotta (‘114) to ensure that all appropriate measures to ensure that all numbers on a do not call (DNC) list are blocked ensuring effective DNC compliance management and avoid fines for violations.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fotta et al (2006/0159060 A1) in view of Soundar (2016/0212266 A1), and further in view of Schundler (2011/0099176 A1), Dabush-Dorel et al (2005/0129186 A1) and Fergusson et al (2003/0212566 A1). NOTE: Fotta et al (2005/0249209 A1), hereafter referred to as Fotta (’209), is incorporated by reference by Fotta et al (2006/0159060 A1). 
As per Claim 7, the combination of Fotta, Soundar, Schundler and Dabush-Dorel teaches a method of operating a remote call center as described in Claim 1 above. The combination of Fotta, Soundar, Schundler and Dabush-Dorel does not teach recording said call to a called-number database when said selected telephone number is not identified in said restricted call database.
However, Fergusson teaches recording said call to a called-number database when said selected telephone number is not identified in said restricted call database (Page 2, Paragraph [0016]; Page 10, Paragraph [0108] – [0110]). (Note: The combination of Fotta, Soundar, Schundler and Dabush-Dorel describes establishing a communication with a targeted party who is not on a DNC list; and supplementing said recorded call with verbal comments as described in Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fotta, Soundar, Schundler and Dabush-Dorel with the method as taught by Fergusson to provide details of a successful interaction that may be used to ascertain customer likes/dislikes in an effort to identify revenue generating products and/or services of interest to a customer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gudger et al (9,036,811 B1), Zgardovski et al (2012/0027197 A1), Uba (2017/0034349 A1), Garfinkel (6,330,317 B1), Schundler (2007/0274506 A1), Bohlin et al (2015/0281452 A1), Mori (2003/0115290 A1) and Omiya (2010/0122202 A1). Each of these describes systems and methods of implementing call campaigns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652